I concur in the result. There are some statements in the opinion which I think carry implications in which I cannot *Page 24 
concur. Thus in paragraph numbered 3, in discussing an instruction the opinion reads:
"They [the jury] might legitimately conclude that the promise to meet at the bus station was a promise Krevich did not intendkeeping at all. By such reasoning they might well treat Scholes' arrest as immaterial." (Italics mine.)
If Krevich did not intend to keep the promise when he made it, yet if he actually did keep it by going to the bus station at the appointed time, and when he went there he did not know of Scholes' arrest, the jury could not legitimately draw conclusions against defendants as implied in the language used in the opinion. But on the evidence the jury might find that Krevichdid not go to the bus station to meet Scholes, as he had promised; and that Krevich did not know of Scholes' arrest, and therefore the arrest of Scholes was not the cause of Krevich not going to the bus station to meet Scholes, then the jury might treat the arrest of Scholes as immaterial, and conclude that as far as defendants were concerned, the meeting plan between Krevich and Scholes was not carried out "by reason of something directly attributable to Krevich."
In the discussion under point numbered 4 in the opinion it is held that the offense involved in this action is not one to which section 105-32-17 has application. I see no reason for such holding. I think this case comes clearly within the statute, as one where the pretense is proved by one witness andcorroborating circumstances. I therefore dissent from that holding that this offense is not one to which Section 105-32-17 has application. This difference of opinion does not affect the result in the case. Therefor, in this dissent it could serve no useful purpose to review the record. *Page 25